Eckert, J. On January 18, 1936, the claimant, Walter Donovan, was employed as a guard on the joint payroll of the Secretary of State and the State Treasurer. While working on the night shift, he slipped on the steps of the Capitol Building, fell, and broke his right arm at the wrist. X-rays were taken at St. John’s Hospital in Springfield, and the arm was set by Dr. John J. Donovan. Claimant paid the hospital $8.50, and owes Dr. Donovan $85.00 for his services. At the time of the injury, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State; the accident arose out of and in the course of the employment; notice of the accident was given, and claim was made within the time provided in the Act. Award is therefore made in favor of the claimant in the total sum of $93.50, payable as follows: 1. The sum of $85.00 for the use of Dr. John J. Donovan. 2. The sum of $8.50 to claimant. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue Fund in the manner provided for in such Act.